      Case 2:20-cv-01174-KJM-AC Document 1 Filed 06/11/20 Page 1 of 42

 1    JACKSON LEWIS P.C.
      CAROLYN G. BURNETTE (SBN 191294)
 2    JAMES C. ANDERSON (SBN 296579)
      400 Capitol Mall, Suite 1600
 3    Sacramento, California 95814
      Telephone:   (916) 341-0404
 4    Facsimile:   (916) 341-0141
      Email: Carolyn.Burnette@jacksonlewis.com
 5           James.Anderson@jacksonlewis.com
 6    Attorneys for Defendant
      JOHN F. OTTO, INC., DBA OTTO
 7    CONSTRUCTION
 8
                                        UNITED STATES DISTRICT COURT
 9
                                        EASTERN DISTRICT OF CALIFORNIA
10
      BRETT POST,                                                 CASE NO.
11
                           Plaintiff,                             DEFENDANT JOHN F. OTTO, INC.
12                                                                D/B/A OTTO CONSTRUCTION’S
              v.                                                  NOTICE OF REMOVAL OF CIVIL
13                                                                ACTION
      JOHN F. OTTO, INC. (dba OTTO
      CONSTRUCTION); and DOES 1 through 20,
14                                                                [28 U.S.C. §§ , 1331, 1441(a), and 1446
      inclusive,                                                  FEDERAL QUESTION
15                                                                JURISDICTION]
                           Defendant.
16                                                                [Filed concurrently with Civil Cover Sheet
                                                                  and Corporate Disclosure Statement]
17

18                                                                Complaint Filed:       05.08.20
                                                                  Trial Date:            TBA
19
20            TO THE CLERK OF THE UNITED STATES DISTRICT COURT FOR THE
21   EASTERN DISTRICT OF CALIFORNIA:
22            PLEASE TAKE NOTICE that JOHN F. OTTO, INC. d/b/a OTTO CONSTRUCTION
23   (“Defendant”) hereby removes the below-referenced action from the Superior Court in the State
24   of California, in and for the County of Sacramento, to the United States District Court for the
25   Eastern District of California, Sacramento Division. This removal is based on 28 U.S.C. §§ 1331,
26   1441(a), and 1446 and on the following grounds:
27   ///
28   ///
                                                              1
     Defendant John F. Otto, Inc. D/B/A Otto Construction’s       Brett Post v. John F. Otto, Inc., dba Otto Construction
     Notice of Removal of Civil Action                                               Case No. _____________________
      Case 2:20-cv-01174-KJM-AC Document 1 Filed 06/11/20 Page 2 of 42

 1                        SERVICE AND PLEADINGS FILED IN STATE COURT
 2          1.         On or about May 8, 2020, BRETT POST (“Plaintiff”) filed an action in the
 3   Superior Court of the State of California, in and for the County of Sacramento, entitled Brett Post
 4   v. John F. Otto, Inc. (dba Otto Construction), and DOES 1 through 20, inclusive, which was
 5   designated by that court as case number 34-2020-00278280 (“Complaint”). True and correct
 6   copies of the Summons, Complaint, Notice of Mandatory Case Management Conference, and
 7   Civil Case Cover Sheet are attached as EXHIBIT A.
 8          2.         In his Complaint, Plaintiff alleges the following eight causes of action against
 9   Defendant: (1) Violation of the California Family Rights Act (“CFRA”); (2) Violation of the
10   Family Medical Leave Act (“FMLA”); (3) Interference with exercise of CFRA rights;
11   (4) Interference with exercise of FMLA rights; (5) Retaliation for exercise of CFRA rights;
12   (6) Retaliation for exercise of FMLA rights; (7) Wrongful Termination in Violation of Public
13   Policy; and (8) Age Discrimination in Violation of California Government Code §§ 12900 et seq.
14   (EXHIBIT A).
15          3.         On May 18, 2020, Plaintiff served the Complaint on Defendant with a Notice of
16   Acknowledgment of Receipt pursuant to California Code of Civil Procedure section 415.30.
17          4.         On June 3, 2020, Defendant signed an Acknowledgment of Receipt of Plaintiff’s
18   Complaint and submitted it to Plaintiff that same day.
19          5.         On June 9, 2020, Defendant timely filed its Answer to the Complaint (“Answer”)
20   with the Superior Court of the State of California County of Sacramento (“Superior Court”),
21   making a general denial as permitted by California Code of Civil Procedure § 431.30(d), and
22   asserting various affirmative defenses. A true and correct copy of the Answer filed by Defendant
23   is attached as EXHIBIT B and incorporated herein by reference. This Answer was deemed filed
24   on June 9, 2020 pursuant to the Superior Court’s Local Rule 1.16.
25          6.         Defendant is informed and believes that the aforementioned exhibits constitute all
26   of the process, pleadings, and orders on file in the State Court action.
27   ///
28   ///
                                                              2
     Defendant John F. Otto, Inc. D/B/A Otto Construction’s       Brett Post v. John F. Otto, Inc., dba Otto Construction
     Notice of Removal of Civil Action                                               Case No. _____________________
      Case 2:20-cv-01174-KJM-AC Document 1 Filed 06/11/20 Page 3 of 42

 1                                         TIMELINESS OF REMOVAL
 2          7.         Defendant filed and served this Notice of Removal on or about June 11, 2020,
 3   which was within the thirty (30) day deadline after Defendant was served with a copy of the
 4   Complaint and within one (1) year after the state court action was filed. See Murphy Bros., Inc.
 5   v. Michetti Pipe Stringing, Inc., 526 U.S. 344, 353-354 (1999) (actual service of process is the
 6   official trigger for responsive action by a named defendant, as opposed to receipt of complaint
 7   through other means). Thus, the Notice of Removal was filed within the time period provided by
 8   28 U.S.C. § 1446.
 9                            NOTICE TO ALL PARTIES AND STATE COURT
10          8.         In accordance with 28 U.S.C. § 1446(d), Defendant’s counsel certifies that a copy
11   of this Notice of Removal and all supporting papers will be served on all parties promptly and
12   filed with the Clerk of Sacramento County Superior Court. As a result, all procedural
13   requirements under 28 U.S.C. § 1446 are satisfied.
14                                             FEDERAL QUESTION
15          9.         This Court has original jurisdiction of this action pursuant to 28 U.S.C. § 1331
16   because the action involves alleged violations of the laws of the United States. Plaintiff
17   specifically alleges that Defendant violated the Family and Medical Leave Act (“FMLA”),
18   interfered with his FMLA rights and his exercise of those rights in violation of 29 U.S.C. § 2601
19   et seq. (EXHIBIT A, Complaint ¶¶ 30, 44). Plaintiff further alleges that Defendant retaliated
20   against him in violation of the FMLA. (EXHIBIT A, Complaint ¶ 58). Because this Court has
21   original jurisdiction, Defendant may remove this action to this Court pursuant to 28 U.S.C. §
22   1441(a)
23          10.        This Court has supplemental jurisdiction, pursuant to 28 U.S.C. § 1367(a), over
24   the remaining claims and issues alleged in the Complaint, as they all arise from the same nucleus
25   of operative facts; i.e., the same case, controversy, transactions, and/or occurrences. Like his
26   FMLA claims, Plaintiff’s remaining claims concern allegations regarding his employment with
27   Defendant and the events leading to his termination. Each of Plaintiff’s claims would ordinarily
28   be expected to be tried in a single judicial proceeding.
                                                              3
     Defendant John F. Otto, Inc. D/B/A Otto Construction’s       Brett Post v. John F. Otto, Inc., dba Otto Construction
     Notice of Removal of Civil Action                                               Case No. _____________________
      Case 2:20-cv-01174-KJM-AC Document 1 Filed 06/11/20 Page 4 of 42

 1                                               VENUE IS PROPER
 2          11.        Venue lies in the United States District Court for the Eastern District of California
 3   pursuant to 28 U.S.C. §§ 1391(b) and 1441(a) because this is the judicial district in which the
 4   action arose, and the state action was filed in this district.
 5          WHEREFORE, Defendant prays that the above action now pending against it in the
 6   Superior Court of the State of California, County of Sacramento, be removed to this Court.
 7   Dated: June 11, 2020                                JACKSON LEWIS P.C.
 8

 9                                                       By:
                                                            CAROLYN G. BURNETTE
10                                                          JAMES C. ANDERSON
11                                                       Attorneys for Defendant
                                                         JOHN F. OTTO, INC., DBA OTTO
12                                                       CONSTRUCTION

13

14

15

16

17

18

19
20

21

22

23

24

25

26

27

28
                                                               4
     Defendant John F. Otto, Inc. D/B/A Otto Construction’s        Brett Post v. John F. Otto, Inc., dba Otto Construction
     Notice of Removal of Civil Action                                                Case No. _____________________
Case 2:20-cv-01174-KJM-AC Document 1 Filed 06/11/20 Page 5 of 42




           EXHIBIT A
Case 2:20-cv-01174-KJM-AC Document 1 Filed 06/11/20 Page 6 of 42
Case 2:20-cv-01174-KJM-AC Document 1 Filed 06/11/20 Page 7 of 42
Case 2:20-cv-01174-KJM-AC Document 1 Filed 06/11/20 Page 8 of 42
Case 2:20-cv-01174-KJM-AC Document 1 Filed 06/11/20 Page 9 of 42
Case 2:20-cv-01174-KJM-AC Document 1 Filed 06/11/20 Page 10 of 42
Case 2:20-cv-01174-KJM-AC Document 1 Filed 06/11/20 Page 11 of 42
Case 2:20-cv-01174-KJM-AC Document 1 Filed 06/11/20 Page 12 of 42
Case 2:20-cv-01174-KJM-AC Document 1 Filed 06/11/20 Page 13 of 42
Case 2:20-cv-01174-KJM-AC Document 1 Filed 06/11/20 Page 14 of 42
Case 2:20-cv-01174-KJM-AC Document 1 Filed 06/11/20 Page 15 of 42
Case 2:20-cv-01174-KJM-AC Document 1 Filed 06/11/20 Page 16 of 42
Case 2:20-cv-01174-KJM-AC Document 1 Filed 06/11/20 Page 17 of 42
Case 2:20-cv-01174-KJM-AC Document 1 Filed 06/11/20 Page 18 of 42
Case 2:20-cv-01174-KJM-AC Document 1 Filed 06/11/20 Page 19 of 42
Case 2:20-cv-01174-KJM-AC Document 1 Filed 06/11/20 Page 20 of 42
Case 2:20-cv-01174-KJM-AC Document 1 Filed 06/11/20 Page 21 of 42
Case 2:20-cv-01174-KJM-AC Document 1 Filed 06/11/20 Page 22 of 42
Case 2:20-cv-01174-KJM-AC Document 1 Filed 06/11/20 Page 23 of 42
Case 2:20-cv-01174-KJM-AC Document 1 Filed 06/11/20 Page 24 of 42
Case 2:20-cv-01174-KJM-AC Document 1 Filed 06/11/20 Page 25 of 42
Case 2:20-cv-01174-KJM-AC Document 1 Filed 06/11/20 Page 26 of 42
Case 2:20-cv-01174-KJM-AC Document 1 Filed 06/11/20 Page 27 of 42
Case 2:20-cv-01174-KJM-AC Document 1 Filed 06/11/20 Page 28 of 42
Case 2:20-cv-01174-KJM-AC Document 1 Filed 06/11/20 Page 29 of 42
Case 2:20-cv-01174-KJM-AC Document 1 Filed 06/11/20 Page 30 of 42
Case 2:20-cv-01174-KJM-AC Document 1 Filed 06/11/20 Page 31 of 42
Case 2:20-cv-01174-KJM-AC Document 1 Filed 06/11/20 Page 32 of 42
Case 2:20-cv-01174-KJM-AC Document 1 Filed 06/11/20 Page 33 of 42
Case 2:20-cv-01174-KJM-AC Document 1 Filed 06/11/20 Page 34 of 42
Case 2:20-cv-01174-KJM-AC Document 1 Filed 06/11/20 Page 35 of 42
Case 2:20-cv-01174-KJM-AC Document 1 Filed 06/11/20 Page 36 of 42




            EXHIBIT B
Case 2:20-cv-01174-KJM-AC Document 1 Filed 06/11/20 Page 37 of 42
     Case 2:20-cv-01174-KJM-AC Document 1 Filed 06/11/20 Page 38 of 42

 1                                  SECOND AFFIRMATIVE DEFENSE
 2          To the extent Plaintiff’s Complaint, and each purported cause of action therein, is subject to
 3   binding arbitration, this entire action should be transferred to binding arbitration and the action
 4   should then be dismissed or stayed.
 5                                   THIRD AFFIRMATIVE DEFENSE
 6          Plaintiff’s Complaint, and each purported cause of action alleged therein, is barred by the
 7   doctrine of after-acquired evidence, or the doctrine of after-acquired evidence limits and reduces
 8   Plaintiff’s alleged damages.
 9                                  FOURTH AFFIRMATIVE DEFENSE
10          Any damages for alleged discrimination and/or retaliation must be barred or reduced under
11   the doctrine of avoidable consequences because: (1) Defendant exercised reasonable steps to
12   prevent and correct any workplace conduct alleged to be unlawful; (2) Plaintiff unreasonably failed
13   to use the preventive and corrective measures Defendant provided; and (3) reasonable use of
14   Defendant’s procedures would have prevented at least some of the harm Plaintiff allegedly
15   suffered.
16                                   FIFTH AFFIRMATIVE DEFENSE
17           Plaintiff’s purported claims for emotional distress and other injuries are barred in whole or
18   in part by the exclusive remedy provisions of the California Workers’ Compensation Act (see
19   California Labor Code section 3600 et. seq.).
20                                   SIXTH AFFIRMATIVE DEFENSE
21           Plaintiff’s Complaint and each purported cause of action alleged therein are barred because
22   all actions taken by Defendant with respect to Plaintiff were taken for legitimate,
23   non-discriminatory or non-retaliatory business reasons.
24                                  SEVENTH AFFIRMATIVE DEFENSE
25          Plaintiff’s Complaint and each purported cause of action alleged therein are barred in whole
26   or in part because any and all actions taken by Defendant with respect to Plaintiff were job related
27   for the positions in question and consistent with business necessity.
28   ///
                                                       2
           DEFENDANT JOHN F. OTTO, INC. D/B/A OTTO CONSTRUCTION’S ANSWER TO PLAINTIFF
                              BRETT POST’S COMPLAINT FOR DAMAGES
     Case 2:20-cv-01174-KJM-AC Document 1 Filed 06/11/20 Page 39 of 42

 1                                 EIGHTH AFFIRMATIVE DEFENSE
 2           Defendant cannot be held liable for any conduct alleged in the Complaint to the extent the
 3   individuals who allegedly engaged in the conduct against Plaintiff were not acting within the course
 4   and scope of their employment or agency.
 5                                  NINTH AFFIRMATIVE DEFENSE
 6          Plaintiff’s purported First, Third, Fifth, and Eighth Causes of Action are barred in whole or
 7   in part by the applicable statutes of limitations including, but not limited to, California Government
 8   Code section 12960(d) and 12965(b). Plaintiff’s purported Second, Fourth, and Sixth Causes of
 9   Action are barred by the applicable statutes of limitations including, but not limited to, 29 U.S.C.
10   2617(c). Plaintiff’s purported Seventh Cause of Action is barred by the applicable statutes of
11   limitations including, but not limited to, California Code of Civil Procedure section 335.1.
12                                  TENTH AFFIRMATIVE DEFENSE
13          Plaintiff’s Complaint and each purported cause of action alleged therein are barred by the
14   doctrine of unclean hands.
15                                ELEVENTH AFFIRMATIVE DEFENSE
16          Plaintiff’s Complaint and each purported cause of action alleged therein are barred by the
17   doctrine of waiver.
18                                TWELFTH AFFIRMATIVE DEFENSE
19          Plaintiff is barred from recovering any damages for lost wages, benefits and compensation
20   of any kind, or such damages must be reduced, to the extent Plaintiff failed to exercise reasonable
21   diligence to mitigate his alleged damages.
22                              THIRTEENTH AFFIRMATIVE DEFENSE
23          Defendant is entitled to a set off for any amounts of benefits and other payments Plaintiff
24   received to cover or mitigate his alleged losses, including, but not limited to, anything received in
25   connection with workers’ compensation and/or other disability-related payments.
26   ///
27   ///
28   ///
                                                      3
           DEFENDANT JOHN F. OTTO, INC. D/B/A OTTO CONSTRUCTION’S ANSWER TO PLAINTIFF
                              BRETT POST’S COMPLAINT FOR DAMAGES
     Case 2:20-cv-01174-KJM-AC Document 1 Filed 06/11/20 Page 40 of 42

 1                              FOURTEENTH AFFIRMATIVE DEFENSE
 2          Plaintiff’s Complaint and each purported cause of action alleged therein are barred in whole
 3   or in part to the extent Plaintiff failed to exhaust his administrative remedies under the California
 4   Fair Employment and Housing Act, Government Code sections 12960 and 12965.
 5                                FIFTEENTH AFFIRMATIVE DEFENSE
 6          Any recovery on Plaintiff’s Complaint or any purported cause of action alleged therein is
 7   barred in whole or in part by Labor Code sections 2854 and 2856 in that Plaintiff failed to use
 8   ordinary care and diligence in the performance of his duties and failed to comply substantially with
 9   the reasonable directions of his employer.
10                                SIXTEENTH AFFIRMATIVE DEFENSE
11          As to Plaintiff’s Eight Cause of Action, assuming, arguendo it is found that Defendant’s
12   actions were motivated by both discriminatory and non-discriminatory reasons, the non-
13   discriminatory reasons, standing alone, would have induced Defendant to make the same decision(s)
14   with respect to Plaintiff’s employment and termination for legitimate, non-discriminatory reasons.
15                                                  PRAYER
16          WHEREFORE, Defendant prays for judgment as follows:
17          1.      That Plaintiff take nothing by the Complaint;
18          2.      That Plaintiff’s Complaint be dismissed in its entirety with prejudice;
19          3.      That Plaintiff be denied each and every demand and prayer for relief contained in
20                  the Complaint;
21          4.      For costs of suit incurred herein, including reasonable attorneys’ fees; and
22          5.      For such other and further relief as the Court deems just and equitable.
23   Dated: June 9, 2020                           JACKSON LEWIS P.C.
24

25                                                 By:
                                                          CAROLYN G. BURNETTE
26                                                        JAMES C. ANDERSON
27                                                 Attorneys for Defendant
                                                   JOHN F. OTTO, INC., DBA OTTO
28                                                 CONSTRUCTION
                                                      4
           DEFENDANT JOHN F. OTTO, INC. D/B/A OTTO CONSTRUCTION’S ANSWER TO PLAINTIFF
                              BRETT POST’S COMPLAINT FOR DAMAGES
     Case 2:20-cv-01174-KJM-AC Document 1 Filed 06/11/20 Page 41 of 42

 1                                         PROOF OF SERVICE
 2          I am employed in the County of Sacramento, State of California. I am over the age of
     eighteen years and not a party to the within action; my business address is Jackson Lewis P.C.,
 3   400 Capitol Mall, Suite 1600, Sacramento, California 95814.
 4          On June 9, 2020, I served the within:
 5   DEFENDANT JOHN F. OTTO, INC. D/B/A OTTO CONSTRUCTION’S ANSWER TO
     PLAINTIFF BRETT POST’S COMPLAINT FOR DAMAGES
 6
     on all interested parties in said action, through their attorneys of record as listed below, by placing
 7   a true and correct copy thereof, addressed as shown below, by the following means:
 8
           PERSONAL SERVICE - by personally delivering a true and correct copy thereof to the
            person at the address set forth below, in accordance with Code of Civil Procedure section
 9          1011(a).
10
           MAIL - by placing a true and correct copy thereof enclosed in a sealed envelope with
            postage thereon fully prepaid for deposit in the United States Post Office mail box, at my
11          business address shown above, following Jackson Lewis P.C.’s ordinary business practices
            for the collection and processing of mail, of which I am readily familiar, and addressed as
12          set forth below. On the same day correspondence is placed for collection and mailing, it is
            deposited in the ordinary course of business with the United States Postal Service.
13

14         OVERNIGHT DELIVERY - by depositing a true and correct copy thereof enclosed in a
            sealed envelope with delivery fees thereon fully prepaid in a box or other facility regularly
            maintained by General Logistics Systems (“GLS”) or delivering to an authorized courier
15          or driver authorized by GLS to receive documents, addressed as set forth below.
16
           ELECTRONIC MAIL - by forwarding a true and correct copy thereof by e-mail from e-
            mail address elaine.blizzard@gmail.com to the person(s) at the e-mail address(es) set forth
17          below.
18                                                               ATTORNEYS FOR PLAINTIFF
     Robert C. Bowman, Jr., Esq.
19   Law Offices of Bowman & Associates                          T: 916-923-2800
     3230 Ramos Circle                                           F: 916-358-8689
20
     Sacramento, CA 95827                                        robert@bowmanandassoc.com
21

22          I declare under penalty of perjury under the laws of the State of California that the
     foregoing is true and correct, and that this declaration was executed on June 9, 2020 at
23   Sacramento, California.
24

25                                                          Elaine M. Blizzard

26

27

28


                                               PROOF OF SERVICE
     Case 2:20-cv-01174-KJM-AC Document 1 Filed 06/11/20 Page 42 of 42

 1                                         PROOF OF SERVICE
 2         I am employed in the County of Sacramento, State of California. I am over the age of 18
     and not a party to the within action; my business address is 400 Capitol Mall, Suite 1600,
 3   Sacramento, California 95814.
 4           On June 11, 2020, I served the foregoing document described as:
 5              DEFENDANT JOHN F. OTTO, INC. D/B/A OTTO CONSTRUCTION’S
                        NOTICE OF REMOVAL OF CIVIL ACTION
 6
     on all interested parties in said action, through their attorneys of record as listed below, by placing
 7   a true and correct copy thereof, addressed as shown below, by the following means:
 8
             PERSONAL SERVICE - by personally delivering a true and correct copy thereof to the
              person at the address set forth below, in accordance with Code of Civil Procedure section
 9            1011(a).
10           MAIL - by placing a true and correct copy thereof enclosed in a sealed envelope with
              postage thereon fully prepaid for deposit in the United States Post Office mail box, at my
11            business address shown above, following Jackson Lewis P.C.’s ordinary business
              practices for the collection and processing of mail, of which I am readily familiar, and
12            addressed as set forth below. On the same day correspondence is placed for collection
              and mailing, it is deposited in the ordinary course of business with the United States
13            Postal Service.

14           OVERNIGHT DELIVERY - by depositing a true and correct copy thereof enclosed in a
              sealed envelope with delivery fees thereon fully prepaid in a box or other facility regularly
              maintained by Golden State Overnight Delivery Services or delivering to an authorized
15            courier or driver authorized by Golden State Overnight Delivery Services to receive
              documents, addressed as set forth below.
16
             E-MAIL OR ELECTRONIC TRANSMISSION - Based on an agreement by the parties
              to accept service by e-mail or electronic transmission, I caused the document(s) described
17
              above to be sent from e-mail address elaine.blizzard@jacksonlewis.com to the persons at
18            the e-mail address(es) listed below. I did not receive, within a reasonable time after the
              transmission, any electronic message or other indication that the transmission was
19            unsuccessful.

20
                                                       ATTORNEYS FOR PLAINTIFF:
21          Robert C. Bowman, Jr., Esq.
            Law Offices of Bowman & Associates         Telephone: 916.923.2800
22          3230 Ramos Circle                          Facsimile: 916.358.8689
            Sacramento, CA 95827                       robert@bowmanandassoc.com
23

24
             I declare under penalty of perjury under the laws of the State of California that the foregoing
25   is true and correct, and that this declaration was executed on June 11, 2020 at Sacramento,
     California.
26

27
                                                       Elaine M. Blizzard
28

      Proof of Service                                       Brett Post v. John F. Otto, Inc., dba Otto Construction
                                                                                Case No. _____________________
